United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3870
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
German Escorcia, also known as           *
Herman, also known as German             *     [UNPUBLISHED]
Perez Escorcia,                          *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 5, 2000
                                Filed: July 21, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       German Escorcia was found guilty of conspiring to distribute and possess with
intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, and the district
court1 sentenced him to 121 months imprisonment and five years supervised release.
On appeal, Escorcia’s counsel has filed a brief and moved to withdraw pursuant to



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Anders v. California, 386 U.S. 738 (1967). Although Escorcia was granted permission
to file a pro se supplemental brief, he has not done so.

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there
are no nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-